IN THE COURT OF APPEALS OF TENNESSEE
                   AT NASHVILLE
                                                             FILED
                                                              January 28, 1998
SOMEDAY BABY, INC.,          )
                             )                               Cecil W. Crowson
      Plaintiff/Appellee,    )                              Appellate Court Clerk
                             )                       Davidson Chancery
VS.                          )                       No. 95-1389-II
                             )
ENTERTAINMENT INTERNATIONAL, )                       Appeal No.
INC.,                        )                       01A01-9705-CH-00228
                             )
      Defendant/Appellant.   )


                        CONCURRING OPINION

      While I concur with the results of the court’s opinion in this case, I have
prepared this separate opinion to state my understanding of the court’s holdings. By
concluding that Someday Baby, Inc.’s claims should be dismissed, the court has
necessarily held (1) that, as a matter of law, the marketing agreement permits
Entertainment International, Inc. to include its mini-catalogues in the packaging of
“appropriate” products sold to retail outlets and (2) that Entertainment International,
Inc. was entitled to a directed verdict on Someday Baby, Inc.’s breach of contract
claim regarding the production of the infomercial. The only remaining claims to be
addressed on remand are those asserted in Entertainment International, Inc.’s
counterclaim.



                                        _______________________________
                                        WILLIAM C. KOCH, JR., JUDGE